Judgment of resentence, Supreme Court, New York County (Ronald Zweibel, J.), rendered August 2, 2012, resentencing defendant to an aggregate term of 25 years to life, and imposing an aggregate term of five years’ postrelease supervision as to certain convictions, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]).
Concur— Gonzalez, PJ., Mazzarelli, Sweeny, Manzanet-Daniels and Clark, JJ.